PER CURIAM.
It appears that the appellant, a secured creditor, and the appellee, trustee in bankruptcy, pending a litigation. in the state courts in which both were parties and in which the value of the creditor’s security was involved, agreed together as to the value of the creditor’s security, and thereafter the .bankruptcy court approved such agreement and directed the carrying out of the same.
It seems to us that this was a liquidation by litigation, within the purview of section 57n of the Bankruptcy Law, and that, although more than one year had elapsed from the adjudication in .bankruptcy, the appellant had the right to prove within 60 days from such litigation the amount of his unsecured claim. See Powell v. Leavitt, 150 Fed. 89, 80 C. C. A. 43; Keppel v. Tiffin Savings Bank, 197 U. S. 356, 25 Sup. Ct. 443, 49 L. Ed. 790; Page v. Rogers, 211 U. S. 575, 29 Sup. Ct. 159, 53 L. Ed. 332,
The decree appealed from is reversed, and the cause is remanded, with instructions to allow the appellant to prove as presented his unsecured debt.